Citation Nr: 0527135	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include the issues 
of entitlement to a rating in excess of 10 percent for PTSD 
from March 4, 1992 to December 23, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
a right ankle disorder.

3.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 beyond December 31, 1989, for convalescence 
following July 1989 surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.

In an August 2002 decision, the Board of Veterans' Appeals 
(Board) granted the claim of entitlement to an extension 
beyond September 30, 1989, for a temporary total rating under 
the provisions of 38 C.F.R. § 4.30, extending that period to 
December 31, 1989.  In that same decision, the Board also 
denied an evaluation in excess of 20 percent for a right 
ankle disability.  The Board deferred a decision as to a 
third appealed claim for an increased evaluation for PTSD, 
pending additional evidentiary development.  The veteran then 
appealed the Board's August 1, 2002, decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

In March 2003, the General Counsel for the Department of 
Veterans Affairs and the veteran's attorney filed a joint 
motion to vacate the Board's decision to the extent that it 
denied entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, as 
well as denying an evaluation in excess of 20 percent for the 
veteran's right ankle disability.  Principally, the parties 
agreed to remand this matter to the Board for consideration 
in light of the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Later in March 2003, the Court issued an 
order granting the joint motion, vacating that part of the 
Board's August 2002 decision which denied a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 beyond 
December 31, 1989, for convalescence following 1989 surgery; 
and denying an evaluation in excess of 20 percent for the 
right ankle disability, and remanding the case to the Board.

The Board notes that, at the time the March 2003 joint motion 
was filed, the veteran was represented by Mr. R. Edward 
Bates, Esq.  Subsequently, in July 2003, VA revoked Mr. 
Bates' authority to represent VA claimants.  The veteran was 
informed of this action in correspondence from the Board 
dated in September 2003, at which time he was notified that 
Mr. Bates could no longer be recognized as his 
representative, and was advised of his options regarding 
representation.  Since that time, the veteran has not elected 
to appoint a new representative.

The claim of entitlement to an evaluation in excess of 50 
percent for PTSD remains an active appeal before the Board, 
but, as previously noted, adjudication of this matter was 
deferred in the August 2002 Board decision.  The claim was 
remanded for additional evidentiary development in October 
2003 and is now ready for appellate consideration.

In December 2003, the Board remanded the increased rating 
claim for an ankle disability and the claim for an extension 
of a temporary total rating beyond December 31, 1989, under 
38 C.F.R. § 4.30, for due process concerns as explained in 
the March 2003 joint motion.  Those matters have been 
addressed below, and the aforementioned claims are also now 
ready for appellate consideration.


FINDINGS OF FACT

1.  Since December 1998, the veteran's PTSD has been 
manifested by with reduced reliability and productivity due 
to such symptoms such as nightmares and depressed mood.

2.  The evidence of record preponderates against a finding 
that, since December 1998, the veteran's PTSD has resulted in 
occupational and social impairment with deficiencies in most 
areas; in addition, there is no evidence that he has 
displayed symptoms such as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective 
relationships.

3.  From March 4, 1992, to December 22, 1998, a 10 percent 
evaluation has been in effect for PTSD, and the evidence does 
not reflect that either staged or an increased evaluation is 
warranted during this time when the veteran's PTSD 
manifestations were mild.

4.  The veteran's right ankle disorder has been productive of 
pain and marked limitation of motion; however, it has not 
been shown that the veteran suffers from ankylosis of the 
right ankle.

5.  An Evans' procedure on the right ankle was performed on 
July 21, 1989, and a temporary total convalescence rating was 
assigned for the period from July 20, 1989, through December 
31, 1989.

6.  The evidence preponderates against any factual basis for 
the assignment of an additional period of convalescence 
following July 1989 right ankle surgery, subsequent to 
December 31, 1989.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder have not been met at any 
time since December 23, 1998.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for PTSD from March 4, 1992 to December 22, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (effective 
prior to Nov. 7, 1996); 4.130, Diagnostic Code 9411 (2004).

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a right ankle sprain with 
degenerative arthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2004).

4.  The criteria for an extension of a temporary total 
convalescence rating beyond December 31, 1989, following July 
1989 right ankle surgery, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of his claims.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In a February and September 2004 letters implementing VA's 
duties to notify and to assist, the RO informed the veteran 
of the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions, and both included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised, by virtue of a multiple rating 
decisions and a detailed August 1991 Statement of the Case 
(SOC) and numerous subsequent Supplemental SOCs, of the 
pertinent law and what the evidence must show in order to 
substantiate the claims.  All such notices provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board points 
out that in a statement signed by the veteran in October 
2003, he indicated that he did not have anything else to 
submit.  In addition, the record contains VA examination 
reports dated in 2001 and 2005, as well recent VA medical 
records dated from 1999 to 2004.   

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO yet again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records show that the veteran was wounded 
by a mine blast in May 1967, causing injuries including a 
fracture of the right distal fibula.  By rating action of 
December 1967, service connection was granted for residuals 
of a mine blast wound affecting the right thigh and ankle, 
for which a 50 percent evaluation for convalescence was 
assigned.  In a February 1969 rating action, the right ankle 
disability was assigned a 10 percent schedular, post-
convalescence evaluation.

On July 21, 1989, at a VA medical center (VAMC), the veteran 
underwent an Evans' procedure of the right ankle due to his 
complaints of pain and instability.  Physical examination at 
the time of the surgery showed no gross overall deformity, 
but revealed tenderness laterally over the ligaments and 
increased passive inversion.  X-ray films showed bony chips 
over the distal tip of the lateral malleolus.  He made a 
satisfactory post-operative recovery and was discharged, 
ambulatory, on crutches, non-weight bearing.  The examiner 
stated that the veteran was fitted with a plaster cast which 
was to remain on for 6 weeks.  The doctor specified that the 
veteran was not able to work, and would be re-evaluated in 6 
weeks.

A handwritten VA clinical noted dated on September 5, 1989, 
appears to indicate that there was good stability of the 
right ankle and that the veteran could begin guarded weight 
bearing with crutches.  Apparently, the note also indicated 
that the cast was removed at that time.  When he was seen on 
October 11, 1989, there was some swelling, and the veteran 
was to continue walking.  A record dated on November 22, 
1989, reflects that the ankle was described as stiff and 
painful.

By rating action of December 1989, the RO assigned a 
temporary total 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.30, for a period of convalescence extending 
from July 20, 1989, until September 30, 1989.  Following the 
convalescence rating, a 10 percent evaluation was assigned 
for the right ankle disability, under Diagnostic Code (DC) 
5010, effective from October 1, 1989.

VA medical records show that, in January 1990, the veteran 
had pain and demonstrated good passive range of motion.  A 
March 1, 1990, record noted that the veteran's ankle had no 
swelling, had good stability, and that he was able to do 
light activities.  A May 1990 record indicates that the 
veteran had worked as a truck driver and could not tolerate a 
return to this occupation, with a notation that the ankle 
would not hold up.  The record indicated that the ankle was 
more stable for usual activities, but no work.  A July 1990 
record revealed that the veteran walked with a brace and a 
cane, and noted that his job status was unchanged.

The record contains several VA Statement of Treatment forms, 
addressed to a private life insurance company.  The first, 
dated January 3, 1990, indicates that, following the July 
1989 ankle surgery, the veteran continued outpatient 
treatment and was seen on January 3, 1990, at which time his 
physician opined that he was not employable.  Two additional 
statements, dated on March 1, 1990 and May 3, 1990, indicated 
that, at those times, the veteran's physician opined that he 
was not employable.

An August 1990 VA record shows that diagnoses of chronic 
depression and PTSD were made.  

The veteran underwent a VA psychiatric examination in January 
1991 at which time a diagnosis of adjustment disorder with 
mixed emotional features was made.  The examiner commented 
that the appellant, a 44-year-old combat veteran, seemed to 
have made a fairly good adjustment until the stress of his 
orthopedic problem led to the loss of his job.  The examiner 
commented that the veteran's psychological problems appeared 
largely secondary to his situational problems.  In a February 
1991 rating action, service connection for PTSD was denied, 
inasmuch as no PTSD diagnosis had been made.

VA medical records show that, in October 1990, the veteran 
underwent a second surgery to excise loose bone fragments of 
the right fibula.  By rating action of April 1991, a 
temporary total (100 percent) evaluation under the provisions 
of 38 C.F.R. § 4.30, for a period of convalescence extending 
from October 25, 1990, until November 30, 1990, was assigned.  
Following the convalescence rating, a schedular 10 percent 
evaluation was assigned for the right ankle disability, under 
DC 5010, effective from December 1, 1990.

The veteran presented testimony at a hearing held at the RO 
in March 1992.  He testified before the Hearing Office that, 
after 221/2 years of working for the same company as a truck 
driver, he lost his job due to his ankle disability.  He 
testified that he had worn a brace on the ankle for 24 years.  
The veteran referred to a report from a private 
rehabilitation service, with which his VA doctor was 
affiliated, indicating that he would never be able to squat, 
and could occasionally bend the ankle and climb.  That report 
also indicated that he could not stand or walk for more than 
an hour without resting.

A private medical examination was conducted in June 1992, at 
which time range of motion testing revealed dorsiflexion of 5 
degrees, plantar flexion of 45 degrees, and subtalar motion 
of 20 degrees.  There was no tenderness or swelling around 
the ankle and it was noted that there did not appear to be 
any joint space narrowing or degenerative change.

By rating action of May 1993, the RO granted a 20 percent 
evaluation for the veteran's right ankle disability, 
effective from October 1989, as evaluated under DCs 5010 and 
5271.

The record includes a January 1993 decision of the Social 
Security Administration (SSA) determining the veteran to be 
unemployable as a result of his ankle disability and 
psychiatric disorder, effective from July 20, 1989.

The veteran underwent a VA psychiatric examination in May 
1993.  At that time a diagnosis of mild, chronic PTSD was 
made.  By rating action of June 1993, service connection was 
PTSD was granted and a noncompensable evaluation was 
assigned.

In December 1993, the veteran filed a formal application for 
TDIU benefits, on VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  In July 
1994, the veteran underwent a private evaluation, at which 
time a private psychologist concluded that the veteran's 
service-connected impairments rendered him unable to secure 
or follow a substantially gainful occupation.  

A VA examination of the joints was conducted in March 1995.  
At that time the veteran was wearing an ankle brace and 
complaining of ankle pain and numbness on the dorsum of the 
right foot toward the toes.  Mild weakness in dorsiflexion 
and muscle twitches in the right foot were shown.  There was 
also evidence of swelling with minimal edema.  Scars were 
identified including one measuring 7 inches along the lateral 
malleolus and a 2-inch scar on the medial portion of the 
calcaneus.  Range of motion testing of the right ankle 
revealed dorsiflexion of 6 degrees and plantar flexion of 26 
degrees.

A VA psychiatric examination was also conducted in March 1995 
at which time a diagnosis of mild, chronic PTSD was made.  In 
a September 1995 rating action, an increased evaluation of 10 
percent was granted for PTSD.

A VA examination of the joints was conducted in June 1996.  
The veteran complained of pain, stiffness and swelling, and 
it was noted that he ambulated with a cane.  The examiner 
indicated that the veteran was ambulatory and that there was 
a slight limp.  Examination of the right ankle revealed no 
visible swelling or malalignment.  There was a 7-inch, well-
healed, non-tender surgical scar.  Range-of-motion testing 
revealed no active or passive eversion or inversion.  
Dorsiflexion was to 80 degrees and plantar flexion was to 120 
degrees.  The ankle was described as non-tender, stable, and 
without crepitation.  X-ray films were essentially negative.  
A diagnosis of post- traumatic and reconstruction sprain of 
the right ankle was made.

A VA psychiatric examination was also conducted in June 1996.  
At that time speech was normal, affect was appropriate and 
there was no indication of a thought disorder.  
Hallucinations and paranoia were denied and delusions could 
not be elicited.  The veteran was alert and well-oriented and 
recent and remote memory were intact.  A diagnosis of chronic 
PTSD, mild to moderate, was made.  

Another VA psychiatric examination was conducted in June 
1997.  It was noted that the veteran experienced nightmares 
and flashbacks 3-4 times a week.  Occasional visual 
hallucinations were noted.  There was no suicidal ideation.  
Insight and judgment were limited.  It was noted that the 
veteran had irritability, difficulty controlling his temper 
and social withdrawal.  A diagnosis of chronic PTSD was made. 

In a June 1998, the Board remanded the claims currently on 
appeal for additional evidentiary development, to include 
obtaining all of the medical records on file with the SSA, 
and conducting VA examinations.

A VA examination of the joints was conducted in December 1998 
at which time the veteran complained of continuous pain.  An 
examination revealed range of motion of 90 degrees of 
dorsiflexion to 120 degrees of plantar flexion, with 5 
degrees of inversion and eversion.  There was no tenderness.  
Sensation and circulation were intact.  An impression of 
post-traumatic arthritic condition shrapnel wound of the 
right ankle was made.

A VA PTSD examination was also conducted in December 1998.  
The veteran was described as anxious and defensive.  The 
veteran described several service stressors and situational 
events which reminded him of unpleasant memories of Vietnam.  
Recent and remote memory were intact and insight and judgment 
were not grossly impaired.  He described some feelings of 
helplessness and hopelessness, but no suicidal or homicidal 
ideation was elicited.  A diagnosis of chronic, moderately 
severe PTSD was made and a GAF score of 51 was assigned.

Records from SSA were received in March 1999.  Much of this 
evidence was duplicative of records already on file.  
However, this evidence did include a June 1990 personal 
illness evaluation, apparently conducted by Dr. C.  He stated 
that, following the July 1989 surgery, the veteran's VA 
doctor was contacted, who initially opined that the veteran 
would be able to return to work in October 1989; however; 
when he was contacted about the veteran's status in October 
1989, that date was changed to January 1990.  It was noted 
that, when he was examined in October 1989, there was 
swelling of the surgical site over the lateral malleolus, and 
the veteran wore a plastic brace on the right foot extending 
to the knee.  Dr. C.'s evaluation of the veteran in June 1990 
yielded an impression of residual swelling of the lateral 
malleolar area due to surgery.  Dr. C. opined that the 
veteran might have some anatomical impairment, but certainly 
no functional limitation that would prohibit him from seeking 
gainful employment in the usual and reasonable occupational 
environment.

In a November 1999 rating decision, an increased evaluation 
of 50 percent was granted for PTSD and entitlement to 
individual unemployability was also granted, both effective 
from December 1998.

A VA examination of the joints was conducted in December 
2001.  The examiner indicated that the veteran was wearing a 
brace due to his drop-foot condition of the right foot and 
ankle, and noted that he ambulated with a cane.  The examiner 
stated that both the right foot and ankle were continuously 
painful, and explained that the brace helped the veteran 
ambulate.  There was no incoordination in terms of 
ambulation.  The examiner observed that the veteran's 
functional ability was more limited due to his inability to 
control the foot rather than symptomatology resulting from 
the occurrence.  An obvious limp of the right lower extremity 
was shown.  There was no gross swelling or mal-alignment of 
the right foot and ankle.  A well-healed, non-tender surgical 
scar of the lateral malleolus was present.  Range-of-motion 
testing revealed no active dorsiflexion of the right foot.  
There was passive dorsiflexion and both active and passive 
plantar flexion.  The examiner noted that there was "glove-
like" anesthesia over the entire foot, and circulation was 
intact.  Impressions of a history of a right ankle and foot 
injury with resulting surgical procedure and post-surgical 
foot drop, were made.

In an August 2002 decision, the Board granted the claim of 
entitlement to an extension beyond September 30, 1989, for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30, extending that period to December 31, 1989.  In that 
same decision, the Board also denied an evaluation in excess 
of 20 percent for a right ankle disability.  The Board 
deferred a decision as to a third appealed claim for an 
increased evaluation for PTSD, pending additional evidentiary 
development.  The veteran then appealed the Board's August 
2002, decision to the Court.

In March 2003, the General Counsel for the Department of 
Veterans Affairs and the veteran's attorney filed a joint 
motion to vacate the Board's decision to the extent that it 
denied entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, as 
well as denying an evaluation in excess of 20 percent for the 
veteran's right ankle disability.  Principally, the parties 
agreed to remand this matter to the Board for consideration 
in light of the enactment of the VCAA.  Later in March 2003, 
the Court issued an order granting the joint motion, vacating 
that part of the Board's August 2002 decision which denied a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 beyond Dec. 31, 1989, for convalescence following 1989 
surgery; and denying an evaluation in excess of 20 percent 
for the right ankle, and remanding the case to the Board.

In October 2003, the Board remanded the PTSD increased rating 
claim for additional evidentiary development.  In December 
2003, the Board remanded the increased rating claim for an 
ankle disability and the claim for an extension of a 
temporary total rating beyond December 31, 1989, under 
38 C.F.R. § 4.30, for due process concerns.  

VA medical records dated from 1999 to 2004 reflect that the 
veteran continued to complain of right ankle pain.  Clinical 
findings of the right ankle recorded in December 2001 
revealed dorsiflexion of 17 degrees, plantar flexion of 44 
degrees, dorsiflexion strength of 4.5.5 and plantar flexion 
strength of 5/5.  The veteran was seen in July 2002 for 
symptoms of nightmares and intrusive recollections related to 
PTSD.  A GAF score of 60 was assigned.  

A VA PTSD examination was conducted in February 2005.  The 
report indicated that the veteran was not certain of why the 
examination had been requested and denied that he had 
requested an evaluation in excess of 50 percent for PTSD.  He 
reported having some trouble sleeping, but attributed this to 
his leg problems as to nightmares related to PTSD, reportedly 
occurring about 3 times a week.  It was noted that he had not 
been treated for PTSD since July 2002.  The veteran reported 
that he was depressed over growing difficulties with his 
right leg (arthritis and pain), and explained that this cost 
him his job in 1989 after 23 years as a truck driver.  He 
added that were it not for his leg problems, he would still 
be employed.  The report indicated that the veteran had been 
married since 1999, and he indicated that this was a good 
relationship.  

VA mental status examination revealed that the veteran was 
alert, oriented in all spheres, and showed no signs or 
symptoms of psychosis.  He spoke in normal tones, rhythms, 
and rates and his conversation was relevant, coherent and 
goal-directed.  Mood was described as mildly to moderately 
depressed primarily with respect to leg problems.  Affect was 
responsive.  The veteran indicated that he did not like to be 
around a lot of other people, but was not anti-social.  He 
described occasional difficulties with irritability.  Memory 
and intellect were intact and there were no on-going 
impairments in insight or judgment.  Impressions of PTSD of 
moderate intensity (reasonably controlled without actual 
treatment) and adjustment disorder with depressed mood, 
secondary to a service-connected leg injury.  A GAF score of 
65 with respect to PTSD was made.  The examiner specifically 
noted that the veteran indicated that were he physically fit, 
he would be working.  The examiner observed that PTSD 
symptoms were not significantly interfering with his ability 
to function occupationally.

III.  Pertinent Law and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability. Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

A.  PTSD

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  That code, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

0 percent for a mental condition that has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational or 
social functioning or to require continuous 
medication;

10 percent for occupational and social impairment 
due to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication;

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting ); inability to establish and 
maintain effective relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Inasmuch as the veteran's PTSD claim has been pending for 
more than 10 years, the Board must also point out that the 
laws and regulations governing the evaluation of mental 
disorders were amended, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125, 4.126, 4.130, as amended by 61 Fed. Reg. 
52,695-52,702; see also VAOPGCPREC 11-97.  The retroactive 
reach of that regulation, under 38 U.S.C.A. § 5110(g) (West 
2002), can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000.  

The regulations in effect prior to November 7, 1996, provided 
a 10 percent evaluation for PTSD when the disorder was 
manifested by less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation is warranted for post-traumatic stress 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  These former provisions are applicable to the 
increased rating claim only as they relate to the veteran's 
symptomatology as manifested prior to November 7, 1996, for 
purposes of consideration of staged ratings under Fenderson.  

A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

Based upon the evidence of record, the Board finds that the 
clinical reports on file are the most consistent with the 
continued assignment of a 50 percent evaluation.  Under the 
Rating Schedule, a 50 percent disability evaluation 
encompasses schizophrenic disorder manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

Currently, the veteran's psychiatric disability is primarily 
manifested by sleeplessness related both to PTSD and a 
physical disability, occasional nightmares three times a 
week, and some depression, primarily related to the leg 
disability.  Overall, the veteran's PTSD appears to have 
shown improvement according to the most recent records, and 
inasmuch as he only rarely receives PTSD treatment, and even 
then not since 2002.  The evidence reflects that he had been 
employed as a truck driver for over 23 years and would still 
be working if not due to physical disability affecting the 
leg and forcing him to stop working in 1989.  It is also 
clear that he is in a stable long-term marriage.  When seen 
in July 2002, the veteran reported having nightmares and 
flashbacks, but indicated that he was sleeping well and 
reported no further PTSD symptoms.  These manifestations are 
consistent with the currently assigned 50 percent rating.

In order to warrant a 70 percent evaluation the following 
must be demonstrated by the evidence: occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

It is clear from the most recent evidence that nearly none of 
these manifestations (for 70%) are currently shown.  Since 
December 1998, when a 50 percent evaluation for PTSD became 
effective, there has been no indication of: obsessional 
rituals, illogical speech, near-continuous panic or 
depression, suicidal ideation, impaired impulse control, 
spatial disorientation; or neglect of personal appearance and 
hygiene.  Moreover, it is clear that the veteran has the 
ability to maintain and establish effective relationships as 
evidenced both by his long-term marriage and his steady 
employment for over to decades.  In essence, there is simply 
no indication of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood. 

The Board has considered both the VA examiner's recent 
assignment in February 2005 of a GAF score of 65 for PTSD.  
According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994), GAF scores ranging between 61 to 70 
are defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).  Here the 
currently assigned GAF score is consistent with the currently 
manifested symptoms. 

Overall, the competent evidence of record does not 
demonstrate that the veteran's service-connected PTSD, even 
with superimposed depression, more nearly approximates the 
criteria for a 70 percent rating at any time since December 
1998.  The evidence does not reflect occupational and social 
impairment with deficiencies in most areas due to suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, or near-continuous panic or 
depression; a neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective 
relationships to warrant the award of a 70 percent rating.  
In fact, as noted, none of these symptoms was present upon 
the most recent VA examination of 2005, nor were they shown 
by VA records dated from 1999 to 2004.  

In view of the foregoing, the Board finds that the evidence 
preponderates against a rating in excess of 50 percent for 
the veteran's PTSD since December 1998.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also reviewed the evidence to ascertain whether 
staged ratings are warranted at any time since the initial 
grant of service connection for PTSD and the assignment of a 
10 percent evaluation effective from March 1992 until 
December 1998.  In this regard, the Board, having applied 
both the old criteria, prior to November 7, 1996, and the new 
criteria, since November 7, 1996, does not find a basis for a 
staged rating during that time.  The veteran's PTSD 
symptomatology during that time was primarily characterized 
as mild, nor was the rating criteria for a 30 percent shown 
to be met under either criteria during that time.  
Accordingly, staged ratings are not warranted in this case.

B.  Right Ankle

As noted above, disability evaluations are determined by the 
application of the VA Rating Schedule, at 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that he 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
an important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. § 4.40 (2004).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 38 
C.F.R. § 4.45 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court of Appeals for Veterans Claims 
held that diagnostic codes which provide a rating solely on 
the basis of loss of range of motion must be considered with 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted. The Court has indicated that 
these determinations should be made by a medical examiner, 
and should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors.  See 
DeLuca, supra, at 206.

The veteran's right ankle disability is currently assigned a 
20 percent evaluation, under DC 5010 and DC 5271.  Under DC 
5271, marked limitation of motion of the ankle warrants a 20 
percent evaluation; moderate limitation warrants a 10 percent 
evaluation.  Normal range of motion of the ankle in plantar 
flexion is from 0 to 45 degrees, and in dorsiflexion is from 
0 to 20 degrees.  See 38 C.F.R. § 4.71, Plate II (2204).  The 
Court also has held that it is inappropriate and unnecessary 
to remand a case to consider functional loss due to pain if 
the veteran is already receiving the maximum available rating 
for limitation of motion under the pertinent diagnostic code 
as is the case here.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

The Board notes that a higher disability evaluation is 
available for disabilities of the ankle only upon a showing 
of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270. Ankylosis 
denotes immobility and consolidation of a joint, i.e., it 
lacks any motion.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing Dorland's Illustrated Medical Dictionary).

In addition, traumatic arthritis is rated as degenerative 
arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, DC 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent finding will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based upon limitation of motion.  38 
C.F.R. § 4.71a, DC 5003, including Note 1.  As the veteran in 
the instant case is currently compensated at a rate of 20 
percent under Diagnostic Code 5271, which contemplates 
limitation of motion, he cannot also be compensated under DC 
5010.

The most recent VA examination, conducted in December 2001, 
indicated that the veteran ambulated with the assistance of a 
brace and cane, and that he reported having continuous pain.  
Although range-of-motion testing of the right foot revealed 
no active dorsiflexion, there was motion of the ankle in 
passive dorsiflexion and active and passive plantar flexion.  
However further VA clinical of evidence of the ankle dated 
later in December 2001, revealed that range of motion was 
nearly full as was strength.  Based upon the medical evidence 
of record, the Board concludes that the veteran's right ankle 
disorder does not warrant a higher schedular disability 
evaluation.  As discussed, a higher rating under DC 5271 is 
not available.  Further, a higher rating is not warranted 
under DC 5270, as it has not been demonstrated that the 
veteran's right ankle is ankylosed; and a separate rating for 
arthritis of the right ankle may not be assigned, because DC 
5271 is predicated upon loss of motion.

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. § 4.40 and 4.45.  As noted, the December 2001 VA 
examination report shows that the veteran has complained of 
continual pain.  However, the examiner noted that there was 
no incoordination in ambulation and indicated that there was 
no evidence of swelling, malalignment, or tenderness of the 
ankle.  The examiner further added that the veteran's 
functional limitations were more attributable to the 
veteran's inability to control his foot, as compared 
apparently to the ankle disability itself.  With these 
findings in mind, an increased rating is not warranted under 
those provisions, as no additional factors affecting 
limitation of motion, such as flare-ups beyond the usual 
level of disability, have been shown on medical examinations 
or in the veteran's own reported history and physical 
complaints, to warrant assignment of a higher rating.

Hence, in view of the evidentiary record before us, it is the 
Board's judgment that the 20 percent rating currently 
assigned most closely reflects the veteran's service-
connected right ankle disorder.  The rule regarding the 
benefit of the doubt does not apply where the preponderance 
of evidence is against the claim.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's right ankle disorder.  In reaching this conclusion, 
the Board has also considered the assignment of a higher 
evaluation on an extra-schedular basis, under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board finds no evidence of an exceptional disability 
picture in this case.  The right ankle disability has not 
required frequent or recent hospitalizations.  The evidence 
does indicate that the right ankle disability interfered with 
the veteran's long history of employment as a truck driver.  
However, the record further reflects that it is the ankle 
disability in combination with a psychiatric disability which 
renders him unemployable according to the decision of the 
Social Security Administration. (We also recognize that the 
RO has granted TDIU, based upon all the service-connected 
disabilities.)  Thus, the veteran's ankle disability alone 
does not pose such an unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher 
disability rating.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and 
therefore an evaluation in excess of 20 percent for a right 
ankle disability is denied.  

C.  Extension of a Temporary Total Rating Under 
38 C.F.R. § 4.30

The regulation applicable to the present case, 38 C.F.R. § 
4.30 (2004) provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a) Total ratings will be assigned under this 
section if treatment of a service-connected 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity 
for house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of 
one major joint or more.

(b) A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph 
(a) (1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 
months beyond the initial 6 months period may 
be made under paragraph (a) (2) or (3) of this 
section upon approval of the Adjudication 
Officer.

The Court of Appeals for Veterans Claims has held that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).

The Board initially notes that the threshold provisions of 38 
C.F.R. § 4.30(a)(1) have been met, in that the veteran had 
surgery which necessitated at least one month of 
convalescence.  The Board further points out that the 
provisions of 38 C.F.R. § 4.30 currently in effect are the 
same as those which were and have been in effect since 1989, 
at the time of the surgery.  See 38 C.F.R. § 4.30 (1989). 
Following the July 20, 1989, right ankle surgery, a temporary 
total rating was assigned from that date through September 
30, 1989.  In an August 2002 Board decision, an extension to 
December 31, 1989, was granted.  

Post-surgical VA records indicate that in, September 1989, 
there was good stability of the right ankle, and that the 
cast was removed at that time.  Records dated in October and 
November 1989 document symptoms including swelling, pain, and 
stiffness of the right ankle.  The record also contains three 
VA Statement of Treatment forms, dated January 3, 1990, March 
1, 1990, and May 3, 1990, which show that the veteran's 
physician opined that he was not employable due to his right 
ankle disability.  The record indicates that prior to the 
surgery the veteran had a long career as a truck driver.  The 
Board must point out that none of those forms gave any 
indication of the veteran's physical symptoms or clinical 
findings supporting the doctor's conclusion.  Furthermore, 
although notations regarding the veteran's employability must 
be taken into account in a claim brought under the provisions 
of 38 C.F.R. § 4.30, certification of unemployability in and 
of itself does not automatically warrant the grant of such 
benefits.  

In the June 1990 private medical evaluation report conducted 
by Dr. C., he mentioned that, when the veteran was examined 
in October 1989, there was swelling of the surgical site over 
the lateral malleolus and the veteran wore a plastic brace on 
the right foot extending to the knee.  This information 
represents the most detailed information available about of 
record about the veteran's condition following his July 1989 
surgery.  The records reflect that even after the veteran's 
cast was taken off, apparently in September 1989, a plastic 
brace extending from the ankle to the knee was required for 
stability, and it appears reasonable to infer that, 
thereafter, additional treatment would be required to 
strengthen and stabilize the ankle.  The medical evidence 
also clearly indicates that the veteran was not considered 
employable at least through 1989.  Accordingly, the Board 
resolved reasonable doubt in the veteran's favor, and granted 
a 3-month extension through December 31, 1989. 

The Board is aware that the veteran and his representative 
contend that an extension of convalescence benefits until 
October 1990, the time of the veteran's second surgery, is 
warranted.  However, the 3-month extension granted by the 
Board's August 2002 decision represents a full grant of 
benefits available under existing VA regulations.  The 
temporary total rating which was originally assigned by the 
RO through September 30, 1989, was apparently assigned under 
the authority of 38 C.F.R. § 4.30(a)(1), which governs 
surgery necessitating at least one month of convalescence.  
Under the provisions of 38 C.F.R. § 4.30(b)(1), extensions of 
convalescence ratings may be granted for a period not to 
exceed 3 months, in cases in which the rating was assigned 
for convalescence following surgery, under the authority of 
38 C.F.R. § 4.30(a)(1).  The Board has already granted the 
maximum extension (until December 31, 1989) under the 
provisions of 38 C.F.R. § 4.30(a)(1).

An extension of a convalescence rating for up to 6 months may 
be granted in cases in which the original convalescence 
rating was assigned for surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, or 
stumps of recent amputations, under the authority of 38 
C.F.R. § 4.30(a)(2) or based upon immobilization of one or 
more joints by cast, without surgery, under 38 C.F.R. 
§ 4.30(a)(3).  The veteran's 1989 surgery does not fall under 
either of those categories.

In reaching this determination, we are guided by the Court's 
holding in the Felden precedent, to the effect that 
convalescence is the stage of recovery following a surgical 
operation, and that "recovery" means the act of regaining 
or returning to a normal or healthy state.  Convalescence 
does not require in-house confinement.  Felden v. West, 11 
Vet. App. 427, 430 (1998).  

In essence, the evidence reasonably indicates that it was not 
until December 31, 1989, that the ankle recovered to the 
extent that the veteran was able to utilize it in conducting 
his daily activities.  In this regard, the Board notes that 
medical records dated in January 1990, indicated the ankle 
was painful, but demonstrated good passive range of motion.  
A March 1, 1990, record noted that the veteran's ankle had no 
swelling, with good stability, and that he was able to do 
light activities.  These records reflect improvement of the 
ankle condition, and while it may be true that the veteran 
remained unemployable as a truck driver, the physical 
findings indicate that an extension of a convalescence rating 
beyond December 31, 1989, is not warranted either factually 
or legally under existing VA law and regulations.  

Accordingly, an extension beyond December 31, 1989, for a 
temporary total evaluation under 38 C.F.R. § 4.30(b)(1) is 
denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is denied.

Entitlement to an evaluation in excess of 10 percent for PTSD 
from March 4, 1992, to December 22, 1998, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
right ankle disability is denied.

An extension of the veteran's previous temporary total rating 
for convalescence beyond December 31, 1989, under the 
provisions of 38 C.F.R. § 4.30 is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


